Case: 2:18-cv-00136-EAS-EPD Doc #: 15 Filed: 02/21/19 Page: 1 of 13 PAGEID #: 128



                            IN THE UNITED STATES DISTRICT COURT
                             FOR THE SOUTHERN DISTRICT OF OHIO


ANGELA SWARTZ and TEDDY SWARTZ,

                   Plaintiffs,

vs.                                                                Case No.: 2:18-cv-136

E.I. DU PONT DE NEMOURS AND
COMPANY and THE CHEMOURS                                             COMPLAINT FOR MONEY
COMPANY                                                                    DAMAGES
                                                                        (JURY DEMAND
                   Defendants.                                        ENDORSED HEREON)


                                  FIRST AMENDED COMPLAINT

             Plaintiffs, by and through the undersigned counsel, hereby bring this Complaint for

damages against the Defendants, E. I. du Pont de Nemours and Company (“DuPont”) and The

Chemours Company (“Chemours”)(collectively “Defendants”), named in the above styled matter,

and allege the following:

                                        NATURE OF ACTION

             1.    This is a civil action for equitable relief, compensatory and punitive damages, costs

incurred and to be incurred by Plaintiffs, and any other damages which the Court or jury may deem

appropriate for bodily injury and property damage arising from the intentional, knowing, reckless

and negligent acts and omissions of the Defendants in connection with contamination of human

drinking water supplies used by Plaintiff Angela Swartz.

                                    JURISDICTION AND VENUE

             2.    DuPont is a Delaware corporation authorized to conduct business in the State of Ohio

and has a principal place of business at 1007 Market Street, Wilmington, Delaware 19898 with a

registered agent for service at 1209 Orange Street, Wilmington, Delaware 19801.



01727810-1
Case: 2:18-cv-00136-EAS-EPD Doc #: 15 Filed: 02/21/19 Page: 2 of 13 PAGEID #: 129



       3.      DuPont owned and operated a manufacturing facility in Wood County, West Virginia

known as the “Washington Works Plant” until at least 2015. At all times thereto, DuPont was in

control of the Washington Works Plant, the activities conducted at the facility, and all chemicals

and/or emissions which were used and/or released from the facility.

       4.      Chemours is a Delaware corporation authorized to conduct business in the State of

Ohio and has a principle place of business at 1007 Market Street, Wilmington, Delaware 19898 with a

registered agent for service at 1209 Orange Street, Wilmington, Delaware 19801.

       5.      Chemours is a chemical company that was founded in July 2015 as a spin-off from

DuPont and maintained control of DuPont’s performance chemical divisions, including

operations of the Washington Works Plant. At all times prior to this spin-off event, all operating

elements of Chemours were bound by the covenants of the Leach class settlement agreement and

at no point did DuPont, Leach class counsel, or any Court absolve the operating units held within

Chemours from their inclusion in, and control by, the covenants of the Leach class settlement

agreement. On or about February 13, 2017, Chemours and DuPont jointly announced that

Chemours would annually pay the first $25 million of any potential future PFOA costs (after 2017)

through at least 2022. If that amount is exceeded, DuPont will pay any additional amount up to $25

million, annually. These costs would include those C8 liabilities related to the present lawsuit.

       6.      At all times material hereto, Defendants each maintained systematic and

continuous contacts in the state of Ohio, regularly transacted business within this state, and

regularly availed itself of the benefits of this state. Additionally, Defendants collective and

independent acts and/or omissions, as described herein, were substantially conducted within the

state of Ohio and have caused tortious injury to Plaintiffs as well as thousands of other Ohio

residents and citizens.



                                                  2
Case: 2:18-cv-00136-EAS-EPD Doc #: 15 Filed: 02/21/19 Page: 3 of 13 PAGEID #: 130



        7.      This action is brought for individual claims of Plaintiff, Angela Swartz, who is a

resident and citizen of Gallipolis, Gallia County, Ohio and Plaintiff’s spouse, Teddy Swartz, who

is also a resident and citizen of Gallipolis, Gallia County, Ohio.

        8.      This Court has jurisdiction over Defendants in this action pursuant to 28 U.S.C. §

1332 because there is complete diversity of citizenship between Plaintiff and Defendants and

because the amount in controversy exceeds $75,000 exclusive of interest and costs, and because,

among other reasons, Defendants have significant contacts with this district by virtue of doing

business within this judicial district.

        9.      Further, Defendants committed torts in whole or in part against Plaintiff in this

State. As such, this Court has personal jurisdiction over all named defendants.

        10.     Venue is proper within this district pursuant to 28 U.S.C. § 1391 because a

substantial part of the acts and/or omissions giving rise to these claims occurred within this

district.

                                    GENERAL ALLEGATIONS

        11.     In connection with its manufacturing operations at the Washington Works Plant,

Defendants used hazardous, toxic and/or carcinogenic wastes, substances, pollutants and/or

contaminants, including ammonium perfluorooctanoate (a/k/a C-8/FC-143/APFO/ DFS-2/PFOA)

(hereinafter “C-8”), (collectively the “Materials”) since the early 1950s.

        12.     C-8 is a toxic chemical used in the production of Teflon®. An artificial chemical,

 C-8 has been proven to be toxic and hazardous. It has been linked in some studies with prostate

 cancer, breast cancer, bladder cancer, liver disease, cholesterol, and possible birth defects. A

 U.S. Environmental Protection Agency advisory board determined in 2005 that C-8 “likely”

 causes cancer in humans.



                                                  3
Case: 2:18-cv-00136-EAS-EPD Doc #: 15 Filed: 02/21/19 Page: 4 of 13 PAGEID #: 131



       13.    During the course of its operations at its Washington Works Plant, Defendants

have negligently, recklessly, knowingly, carelessly, wrongfully and/or intentionally allowed,

caused, and/or otherwise permitted and is continuing to so allow, cause, and otherwise permit

releases of Materials, from the Washington Works Plant into those waters that are and have been

used for human drinking water purposes (the “Releases”).

       14.    C-8 is a bioretentive substance.

       15.    C-8 is a bioaccumulative substance.

       16.    C-8 is a biopersistent substance.

       17.    C-8 is an animal carcinogen.

       18.    C-8 is a proven hazardous substance.

       19.    DuPont has established a “community exposure guideline” (“CEG”) of 1 part per

billion (1 ppb) for C-8 in public drinking water supplies for humans.

       20.    C-8 poses a risk to human health at a concentration of less than 1 ppb in water.

       21.    By at least 1984, DuPont had detected C-8 in water supplied for human

consumption at levels exceeding 1 ppb.

       22.    By 1991, DuPont had detected C-8 in water obtained from local wells

and in groundwater and surface waters otherwise impacted by the Releases at levels exceeding 1

ppb.

       23.    DuPont negligently, recklessly, carelessly, wrongfully, and/or intentionally failed to

disclose to those other individuals who were using water impacted by the Releases that the levels of

C-8 detected in the water exceeded DuPont’s own internal CEG for C-8 in drinking water.

       24.    By at least May of 2000, DuPont had learned that the manufacturer of the C-8 used

by DuPont at its Washington Works Plant, the Minnesota Mining and Manufacturing Company



                                                  4
Case: 2:18-cv-00136-EAS-EPD Doc #: 15 Filed: 02/21/19 Page: 5 of 13 PAGEID #: 132



(“3M”), had decided to stop manufacturing and selling C-8, based upon concerns associated with

the bio-persistence and relative toxicity of C-8.

       25.     By at least 2001, DuPont had learned that C-8 had been detected in private water

wells hydraulically down-gradient from one or more of the locations where DuPont had dumped

C-8 into the ground, including DuPont’s Dry Run Landfill in Wood County, West Virginia, and

DuPont’s Letart Landfill in Mason County, West Virginia.

       26.     Despite knowledge of the same bio-persistence and toxicity concerns known to 3M

relating to the use of C-8 and its release into the environment and the fact that C-8 was getting into

public and private human drinking water supplies, DuPont refused to stop using C-8 or releasing C-

8 into the environment and now planned to begin direct manufacture of its own C-8 at the

Washington Works Plant.

       27.     DuPont knew for several years that the C-8 being discharged from its Washington

Works Plant, and discharge of C-8 into the Ohio River, was directly contributing to the levels of C-

8 found in local human water supplies.

       28.     Two West Virginia water districts and four Ohio water districts turned out to be

the most contaminated by C-8. These districts were: (1) Little Hocking, Ohio; (2) Lubeck Public

Service District, West Virginia; (3) City of Belpre, Ohio; (4) Mason County Public Service

District, West Virginia; (5) Tuppers Plains, Ohio; (6) Village of Pomeroy, Ohio.

       29.     DuPont knew for several years that the level of C-8 discharged from its

Washington Works Plant could be reduced substantially by use of a carbon absorption treatment

system at the Washington Works Plant.

       30.     DuPont took steps to purposely and intentionally conceal from the public the

fact that C-8 had been detected in the human drinking water supplies at levels exceeding DuPont’s

1 ppb CEG for C-8 in drinking water, including purposeful and intentional omissions of any

                                                    5
Case: 2:18-cv-00136-EAS-EPD Doc #: 15 Filed: 02/21/19 Page: 6 of 13 PAGEID #: 133



reference to such test results when specifically asked about C-8 levels by members of the

Parkersburg, West Virginia media and in a letter co-drafted by DuPont which was sent to local

Ohio water customers, dated October 31, 2000.

       31.     It was not until the Spring of 2001, after the West Virginia Division for

Environmental Protection (“WVDEP”) first asked DuPont to begin monitoring and reporting to

WVDEP the levels of C-8 discharged from DuPont’s Washington Works Plant into the Ohio

River, that DuPont installed a carbon absorption treatment system at its Washington Works Plant

to attempt to begin reducing the levels of C-8 discharged directly from the Washington Works

Plant into the Ohio River.

       32.     Since approximately 1979, DuPont had arranged and paid for medical monitoring,

including periodic blood sampling, of those DuPont employees working at the Washington

Works Plant who had been exposed to C-8 during the course of their employment at the

Washington Works Plant.

       33.     At no time since C-8 was first detected in human drinking water had DuPont

provided or paid for medical monitoring for the water customers known to be exposed to the

probable C-8 exposure plume until after a class action settlement was reached in the Leach v. E.I.

DuPont matter.

       34.     Effective December 1, 2006, the Ohio EPA listed C-8 as a toxic air contaminant.

       35.     In a March 2009 US Environmental Protection Agency (“EPA”) Safe Drinking

Water Act Consent Order with DuPont, the EPA determined that C-8 may present an “imminent

and substantial endangerment to human health at concentrations at or above 0.40 ppb in drinking

water.” The levels from DuPont’s own testing demonstrated C-8 levels in excess of this amount

had emanated from its Washington Works facility.



                                                6
Case: 2:18-cv-00136-EAS-EPD Doc #: 15 Filed: 02/21/19 Page: 7 of 13 PAGEID #: 134



       36.     The 0.40 ppb danger level expressed by EPA does not account for chronic exposure

to C-8. In an effort to account for chronic lifetime exposure, independent researchers at the New

Jersey Department of Environmental Protection identified a C-8 drinking water guidance value of

0.04 ppb, and entire order of magnitude, ten times lower, than the level set forth in the March 2009

Safe Drinking Water Act consent order and over twenty five times lower than DuPont’s own

testing demonstrated C-8 levels emanating from its Washington Works facility to be.

       37.     The United States EPA has found that C-8 can remain in the human body for years

after initial exposure and that drinking water contaminated with C-8 can produce concentrations of

C-8 in the blood serum that are higher than the concentrations present in the water itself.

       38.     In a 2003 C-8 related class action lawsuit (“class action”) where DuPont was a

named defendant:

                       DuPont represented to the Court that there was no way for DuPont to

                       prevent its C-8 emissions from getting into the class members’ drinking

                       water;

                       DuPont represented to the Court that there were no alternatives to using C-8

                       in the Washington Works Plant’s manufacturing operations; and

                       The Court found that DuPont was continuing to actively and intentionally

                       release C-8 from the Washington Works Plant into the air and water.

       39.     On October 18, 2006, a settlement to the class action was approved.

       40.     Part of the class action settlement created an independent Science Panel to conduct

research into whether there is a probable link that exists between C-8 and human diseases.

       41.     On December 5, 2011, the Science Panel concluded there was a probable link

between C-8 exposure and pregnancy induced hypertension.



                                                  7
Case: 2:18-cv-00136-EAS-EPD Doc #: 15 Filed: 02/21/19 Page: 8 of 13 PAGEID #: 135



        42.     On April 15, 2012, the Science Panel concluded there was a probable link between C-

8 exposure and kidney cancer.

        43.     On April 15, 2012, the Science Panel concluded there was a probable link between C-

8 exposure and testicular cancer.

        44.     On July 30, 2012, the Science Panel concluded there was a probable link between C-8

exposure and thyroid disease.

        45.     On July 30, 2012, the Science Panel concluded there was a probable link between C-8

exposure and ulcerative colitis.

        46.     On October 29, 2012, the Science Panel concluded there was a probable link between

C-8 exposure and high cholesterol.

        47.     As part of the class action settlement, DuPont affirmatively agreed that any individual

who was exposed to potentially C-8 contaminated drinking water, for at least one year prior to

December 3, 2004, from any of six water districts ((1) Little Hocking, Ohio; (2) Lubeck Public

Service District, West Virginia; (3) City of Belpre, Ohio; (4) Mason County Public Service

District, West Virginia; (5) Tuppers Plains, Ohio; (6) Village of Pomeroy, Ohio would be

members of the class at issue in the settlement.

        48.     Any class member who was diagnosed with an injury for which the Science Panel had

determined there was a probable link to C-8 exposure would be able to pursue an independent cause

of action following the Science Panel’s finding.

        49.     DuPont further agreed to and acknowledged that it has waived and would be unable to

raise any general causation defense to the fact that a Science Panel determined probable link could in

fact be caused by the C-8 contamination released from its Washington Works Plant.

        50.     Plaintiff was diagnosed with Kidney Cancer, an injury for which the Science Panel

has issued a C-8 exposure probable link finding.

                                                   8
Case: 2:18-cv-00136-EAS-EPD Doc #: 15 Filed: 02/21/19 Page: 9 of 13 PAGEID #: 136



        51.     Plaintiff was exposed to potential C-8 contamination for at least a year prior to

December 3, 2004 from at least one of the 6 designated water districts as outlined in the class action

settlement.

        52.     The    Releases     have    made        and/or   continue   to   make     Plaintiff   and

other exposed individuals physically ill and otherwise physically harmed, and/or have caused and

continue to cause associated emotional and mental stress, anxiety, and fear of current and future

illnesses, including but not limited to, fear of significantly increased risk of cancer and other disease,

among Plaintiffs and the other class members.

                          FIRST COUNT
BREACH OF DUTY, NEGLIGENCE, CONCEALMENT, MISREPRESENTATION, AND
                             FRAUD

        53.     Plaintiffs adopt and incorporate by reference all the foregoing language of this

Complaint as if fully set forth herein and further states as follows.

        54.     In connection with its operation of the Washington Works Plant, Defendants have had

and continue to have a duty to operate and manage the Washington Works Plant in such a way as to

not create a nuisance or condition causing any injury or damage to human health or the environment.

        55.     Defendants breached this duty of care by negligently operating and managing the

Washington Works Plant and conducting other operations and activities at the Washington Works

Plant in such a manner as to negligently cause, permit, and allow the Releases.

        56.     Defendants’ negligent acts and omissions proximately caused and continue to

proximately cause damage to Plaintiff in the form of bodily injury and economic damage, in

addition to creating conditions that are harmful to human health and the environment, for which

the Defendants are liable.




                                                    9
Case: 2:18-cv-00136-EAS-EPD Doc #: 15 Filed: 02/21/19 Page: 10 of 13 PAGEID #: 137



       57.     Defendants knowingly, intentionally, recklessly and/or negligently failed and/or

refused to advise the Plaintiff, other exposed individuals, and the public at large of the dangers to

their health and property posed by the Releases.

       58.     Defendants negligently, knowingly, recklessly and/or intentionally withheld,

misrepresented, and/or concealed information from the Plaintiff, other exposed individuals, and the

public at large who had a right to know of information which would have prevented the Plaintiff,

other exposed individuals, and the public at large from being exposed to the Releases.

       59.     Plaintiff did not have sufficient information to determine the safety of the drinking

water impacted by the Releases and, therefore, relied upon the superior knowledge of Defendants in

deciding to purchase and ingest the drinking water, and, as a result of Plaintiff’s reliance on

Defendants’ false and misleading affirmative misrepresentations and intentional omissions and

hiding of relevant, significant and material facts and information, the Plaintiff, other exposed

individuals, and the public at large were misled into believing the drinking water was safe and

effective for human consumption.

       60.     Defendants withheld information which it had in its possession concerning research,

testing, lack of research and testing, studies of humans and animals who had been exposed to C-8

that demonstrated that the Releases cause damage to humans and animals, as well as other

information that medically, legally, scientifically and ethically the Plaintiff, other exposed

individuals, and the public at large had a right to know before ingesting the drinking water and

which DuPont had a duty under Ohio law to disclose.

       61.     As a proximate result of the aforesaid acts and omissions by Defendants, acting for

and on its own behalf and as agent, ostensible agent, employee, and conspirator of others,

contaminated drinking water was placed in the stream of commerce, distributed and sold to customers



                                                   10
Case: 2:18-cv-00136-EAS-EPD Doc #: 15 Filed: 02/21/19 Page: 11 of 13 PAGEID #: 138



in West Virginia and Ohio, and ingested by the Plaintiff, other exposed individuals, and the public at

large, and Plaintiff was injured as herein alleged.

        62.     The aforesaid acts and omissions of Defendants were negligent and as a proximate

result the Plaintiff, other exposed individuals, and the public at large have suffered and will in the

future suffer some or all of the following damages:

                a.      Medical and hospital bills treatment of injuries;
                b.      Physical injury, both temporary and permanent;
                c.      Economic damages;
                d.      Severe and significant emotional distress and mental pain and suffering;
                e.      Humiliation, embarrassment and fear;
                f.      Loss of enjoyment of life;
                g.      Annoyance and inconvenience; and
                h.      Other damages, which, under the law and circumstances, Plaintiffs are
                        entitled to recover, including attorneys’ fees and costs associated with the
                        prosecution of this action.

                                         SECOND COUNT
                                       PUNITIVE DAMAGES

        63.     Plaintiffs adopt and incorporate by reference all the foregoing language of this

Complaint as if fully set forth herein and further states as follows.

        64.     Defendants’ acts and omissions as described above were conducted with such

intentional, malicious, wanton, willful, grossly negligent, and/or reckless indifference to the

rights of Plaintiff, other exposed individuals, and the public at large that Defendants are liable for

punitive damages.

        65.     Defendants’ acts and omissions as described above were conducted with such

flagrant disregard for the safety and wellbeing of Plaintiff, other exposed individuals, and the

public at large that Defendants are liable for punitive damages.



                                        THIRD COUNT
                                     LOSS OF CONSORTIUM


                                                      11
Case: 2:18-cv-00136-EAS-EPD Doc #: 15 Filed: 02/21/19 Page: 12 of 13 PAGEID #: 139



          66.    Plaintiffs adopt and incorporate by reference all the foregoing language of this

Complaint as if fully set forth herein and further states as follows.

          67.    Plaintiff Teddy Swartz is, and at all times relevant was, the lawful spouse of Angela

Swartz.

          68.    As a direct, legal, and proximate result of the culpability and fault of Defendants, be

such fault through strict liability or negligence, Plaintiff Teddy Swartz suffered the loss of support,

service, love, companionship, affection, society, intimate relations, and other elements of

consortium, all to her general damage in an amount in excess of the jurisdictional minimum of this

court.

          69.    Plaintiffs demand judgment against Defendants for compensatory and punitive

damages such as a jury may award, and such other relief as the Court deems just and proper in order

to remedy the Plaintiff’s loss of consortium. Plaintiffs demand such other and further relief as this

Honorable Court deems proper and just.

          WHEREFORE, Plaintiffs hereby demand to be awarded damages, equitable and

injunctive relief as follows:

                 a.      A judgment against Defendants that Defendants are liable to Plaintiffs in an
                         amount to be determined at trial;
                 b.      Compensatory damages in an amount to be determined at trial;
                 c.      Punitive damages in an amount to be determined at trial;
                 d.      Damages including equitable and injunctive relief;
                 e.      The costs and disbursements of this action, including attorneys’ fees;
                 f.      Pre-judgment and post-judgment interest; and
                 g.      For all other further and general relief, whether compensatory, punitive,
                         equitable or injunctive relief as this Court or the jury may deem just and
                         appropriate.



                                           JURY DEMAND

          Plaintiffs hereby demand trial by jury on all issues so triable.


                                                    12
Case: 2:18-cv-00136-EAS-EPD Doc #: 15 Filed: 02/21/19 Page: 13 of 13 PAGEID #: 140




      Date: February 21, 2019


                                BY:   /s/ Jon C. Conlin_____________
                                      Jon C. Conlin
                                      Elizabeth E. Chambers
                                      Nina Towle Herring
                                      CORY WATSON, P.C.
                                      2131 Magnolia Avenue
                                      Birmingham, Alabama 35205
                                      (205) 328-2200 (Phone)
                                      (205) 324-7896 (Fax)
                                      jconlin@corywatson.com
                                      bchambers@corywatson.com
                                      nherring@corywatson.com


                                      Debra Nelson
                                      THE NELSON LAW FIRM, P.L.L.C.
                                      4357 Ferguson Drive #280
                                      Cincinnati, Ohio 45245
                                      304-736-7400
                                      304-736-7402 (fax)
                                      dnelson@debranelsonlaw.com




                                        13
